Feb 24 2016, 8:09 am




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Leanna Weissmann                                           Gregory F. Zoeller
Lawrenceburg, Indiana                                      Attorney General of Indiana
                                                           Cynthia L. Ploughe
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Billy Luke,                                                February 24, 2016
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           15A01-1409-CR-407
        v.                                                 Appeal from the Dearborn
                                                           Superior Court
State of Indiana,                                          The Honorable Sally A.
Appellee-Plaintiff.                                        Blankenship, Judge
                                                           Trial Court Cause Nos.
                                                           15D02-1401-FD-11
                                                           15D02-1307-CM-564
                                                           Appeal from the Dearborn Circuit
                                                           Court
                                                           The Honorable James D.
                                                           Humphrey, Judge
                                                           Trial Court Cause No.
                                                           15C01-1402-FC-19



Brown, Judge.



Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                     Page 1 of 40
[1]   In this consolidated appeal,1 Billy Luke appeals his convictions for three counts

      of invasion of privacy as class D felonies and stalking as a class C felony, as

      well as the revocation of his probation. Luke raises seven issues which we

      consolidate, revise, and restate as:


            I.     Whether his convictions for invasion of privacy and stalking violate
                   double jeopardy principles;

           II.     Whether the trial court abused its discretion in admitting evidence of
                   other bad acts;

          III.     Whether the evidence is sufficient to sustain his convictions for
                   invasion of privacy;

          IV.      Whether the court abused its discretion in instructing the jury; and

           V.      Whether the evidence is sufficient to revoke his probation.2

      We affirm in part, reverse in part, and remand.




      1
        The record contains a transcript and an appendix from both the Dearborn Superior Court and the Dearborn
      Circuit Court. References to the record from the Dearborn Superior Court will be to the “Superior
      Appendix” and the “Superior Transcript.” References to the record from the Dearborn Circuit Court will be
      to the “Circuit Appendix” and the “Circuit Transcript.”
      2
       Luke further raises the issue of whether the prosecution for stalking was barred by Ind. Code § 35-41-4-4(a),
      which prohibits successive prosecutions. However, because we reverse Luke’s stalking conviction based
      upon double jeopardy principles, we need not address this argument.

      Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                       Page 2 of 40
                                      Background and Procedural History

[2]   Luke resided at his grandmother’s house in Dillsboro, Indiana. Deville’s

      Pharmacy (the “Pharmacy”) is located across the street, and the employee

      parking lot is adjacent to and less than ten feet from the house’s driveway.


[3]   On August 3, 2012, under Cause Number 15D01-1202-CM-111 (“Cause No.

      111”) in the Dearborn County Superior Court 1, Luke was found guilty of four

      counts of public indecency as class A misdemeanors following a trial for various

      acts of standing at a window inside his residence, exposing his penis, and

      masturbating in view of Pharmacy female employees, named T.R., R.B., C.B.,

      and K.R. He was sentenced to an aggregate term of 1,095 days, including 715

      days suspended, and was placed on probation for 725 days. One of the

      conditions of probation was that “Defendant shall have no contact with [T.R.,

      R.B., C.B., or K.R.3] in person, by telephone, mail, computer, or any other

      means at the victim’s residence or place of employment.” Superior Appendix at

      155. The court issued no contact orders pertaining to R.B., T.R., and C.B.

      (collectively, the “No Contact Order”), each of which stated that contact

      “includes, but is not limited to, acts of harassment, stalking, intimidation,

      threats, and physical force of any kind.” State’s Superior Court Exhibits 11-13.


[4]   In May of 2013, while Luke was on probation and under the No Contact

      Order, the female Pharmacy employees began seeing him on a “daily basis” on




      3
          The sentencing order contains the name of a fifth victim who is not a part of this consolidated appeal.


      Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                          Page 3 of 40
      his porch and in his driveway while they were arriving at or leaving work.

      Circuit Transcript at 221. During that summer, Luke would wear a full dress

      suit and stand in his yard wearing dark sunglasses, which intimidated and

      frightened the employees, and the Pharmacy experienced a number of incidents

      of vandalism, including broken windows, a broken glass door, a broken

      window in an outbuilding, and a broken windshield on the Pharmacy’s delivery

      van, in which marbles were used to break the glass. A truck belonging to T.R.’s

      boyfriend was vandalized with flattened tires and the words “[p]unk bitch”

      scratched into the truck’s paint. Id. at 302. Luke later admitted committing

      these acts to a friend, Chase Merkel, in phone conversations in February 2014

      which Merkel recorded. Luke, who was incarcerated at the time, asked Merkel

      to commit acts of vandalism, including shooting out the pharmacy windows

      with marbles, as well as to throw a sex toy into the Pharmacy and to pull his

      pants down and “pull [his] male genitalia out and swing it around like a

      helicopter” for the security cameras. Id. at 592.


[5]   On July 18, 2013, Luke was charged in Dearborn Superior Court 2 under Cause

      Number 15D02-1307-CM-564 (“Cause No. 564”) with attempted invasion of

      privacy as a class A misdemeanor. The probable cause affidavit alleged that on

      or about July 9, 2013, Dearborn County Sheriff’s Deputy Charlie Olson, while

      investigating “several vandalism cases in Dillsboro,” spoke with Chief of

      Dillsboro Police Ryan Brandt, and that Chief Brandt told him that Luke had

      recently presented him with a letter to give to the mother of T.R. and K.R.,

      each of whom had a no contact order against Luke, explaining “who he was


      Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 4 of 40
      and what had occurred during his conviction in his opinion.” Superior

      Appendix at 11. Luke was subsequently arrested.


[6]   On December 23, 2013, Luke was sentenced in another case, Cause Number

      15D01-1308-FD-507 (“Cause No. 507”), in Dearborn Superior Court 1

      pursuant to a plea agreement, to 365 days suspended to probation for a

      conviction for criminal mischief as a class A misdemeanor. As part of the

      agreement, the State dismissed a charge of voyeurism as a class D felony;

      Luke’s probation under Cause. No. 111 was revoked, and he was ordered to

      serve 730 days of home detention with Southeast Regional Community

      Correction (“SERCC”). The court issued another no contact order regarding

      K.R., T.R., R.B., and C.B. On January 2, 2014, Luke appeared in Dearborn

      Superior Court 2 under Cause No. 564 and pled guilty to attempt to commit

      invasion of privacy as a class A misdemeanor, and he was sentenced to 365

      days suspended to probation.


[7]   Between January 3 and January 7, 2014, the Pharmacy employees again

      observed Luke outside the house and on the driveway staring at them at the

      Pharmacy. Luke was “always outside” despite the “freezing” weather.

      Superior Transcript at 212. On January 8, 2014, Officer Jack Prarat, an

      investigative commander for the Dearborn Sheriff’s Department, visited the

      Pharmacy to pick up a prescription, and the employees complained to him

      about Luke’s behavior despite the No Contact Order. Superior Transcript at

      221. Officer Prarat approached Luke, and Luke stated that the police had

      already been to his house earlier in the week and told him not to be outside,

      Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 5 of 40
      that he called his attorney about the matter who also told him not to be outside,

      and that “he was going to tell [Officer Prarat] the same thing he told the police

      earlier in the week[:] he was going to be outside and come summer he was

      going to be out even more and the girls at the pharmacy just needed to get used

      to it.” Id. at 221-222.


[8]   On January 10, 2014, the State charged Luke in Dearborn Superior Court 2

      with three counts of invasion of privacy as class D felonies for violating the No

      Contact Order issued to protect R.B., T.R., and C.B. between January 3, 2014,

      and January 7, 2014, under Cause Number 15D02-1401-FD-11 (“Cause No.

      11”).4 The same day, the State filed a request for probation violation hearing in

      Cause No. 564 due to these new charges.


[9]   On February 24, 2014, the State filed a charging information under Cause

      Number 15C01-1402-FC-19 (“Cause No. 19”) in the Dearborn Circuit Court

      which, as amended on August 14, 2014, charged Luke with stalking as a class C

      felony and eight counts of criminal mischief as class A misdemeanors. Count I,

      stalking, alleged that, between January 24, 2012, and February 19, 2014, Luke

      stalked C.B., R.B., T.R., and/or K.R. and that such stalking violated the No

      Contact Order under Cause No. 111.




      4
        The charging information filed on January 10, 2014, alleged in each count that Luke violated the no contact
      order under Cause No. 507. On July 21, 2014, the court granted a motion to amend by the State and
      amended the charging information to allege that Luke violated the no contact order under Cause No. 111,
      i.e., the No Contact Order.

      Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                      Page 6 of 40
[10]   On July 22, 2014, the Dearborn Superior Court 2 commenced a jury trial in

       Cause No. 11 on the invasion of privacy charges, and a jury found Luke guilty

       as charged on July 30, 2014. On July 31, 2014, the Dearborn Superior Court 2,

       under Cause No. 564, held a fact-finding hearing and entered an order revoking

       Luke’s probation, finding that he violated his probation by committing the

       crimes of invasion of privacy under Cause No. 11. On August 15, 2014, the

       Dearborn Circuit Court commenced a jury trial in Cause No. 19, and on

       August 21, 2014, the jury found Luke guilty as charged.


[11]   On August 25, 2014, the Dearborn Superior Court held a sentencing hearing in

       Cause Nos. 11 and 564. That same day, the Dearborn Circuit Court

       commenced a sentencing hearing in Cause No. 19. On August 29, 2014, in

       Cause No. 11, the Dearborn Superior Court sentenced Luke to an aggregate

       term of four years in the Department of Correction (“DOC”).5 In Cause No.

       564, the court revoked his previously-suspended sentence. On September 18,

       2014, the Dearborn Circuit Court resumed the sentencing hearing in Cause No.

       19, and on September 29, 2014, sentenced Luke to eight years on Count I,

       stalking as a class C felony, and one year on each of Counts II-IX, the criminal

       mischief counts, to be served in the DOC. The court observed that, pursuant to

       Ind. Code § 35-50-1-2, it could sentence Luke to a maximum executed term of




       5
        The court’s initial sentencing order sentenced Luke to three years executed on Count I, three years executed
       on Count II, including two years concurrent with Count I and one year consecutive to Count I, and three
       years on Count III to be served concurrently with Counts I and II. On September 18, 2014, the court issued
       an amended sentencing order in which it sentenced Luke to three years on Count I, one year on Count II
       consecutive to Count I, and three years on Count III to be served concurrently with Counts I and II.

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                      Page 7 of 40
       ten years, and accordingly it ordered that Counts I, II, and III be served

       consecutive to each other and that Counts IV-IX be served concurrent with

       Counts I-III and concurrent with each other, for an aggregate term of ten years

       in the DOC. The court also ordered that Luke’s sentence be served consecutive

       to his sentence in Cause No. 11.


[12]   Other facts relevant to the consideration of the issues will be provided below.


                                                     Discussion

                                                           I.


[13]   The first issue is whether Luke’s convictions for invasion of privacy and stalking

       violate double jeopardy principles. Luke argues that the State tried the stalking

       case in Cause No. 19 in such a manner that the evidence previously used to

       prove the charges of invasion of privacy in Cause No. 11 became factually

       included in the stalking conviction. He asserts that witnesses at his stalking

       trial, including the female victims and officers, testified at length regarding the

       incidents of early January 2014, and the State showed a video made from the

       pharmacy’s surveillance camera system at both trials. He argues that Officer

       Prarat “repeated his testimony from [Cause No. 11] concerning a conversation

       Prarat had in [sic] Luke in January 2014,” in which Luke told Prarat “he had

       the right to be outside his home and ‘the girls at the pharmacy just needed to get

       used to it.’” Appellant’s Brief at 18. He contends that the State relied on the

       same no contact orders at each trial, and that the addition of K.R. to the

       stalking case does not alleviate double jeopardy concerns.


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 8 of 40
[14]   The State notes that, under Cause No. 11, Luke was tried and convicted of

       three counts of invasion of privacy for violating the no contact orders issued for

       R.B., T.R., and C.B., following Cause No. 507 during a discrete time period

       between January 3 and January 7, 2014. The State maintains that the stalking

       conviction under Cause No. 19 pertained to not only C.B., R.B., and T.R., but

       also K.R., and states that the no contact order discussed in that case was issued

       under Cause No. 111. The State asserts that the evidence presented to prove

       stalking included Luke’s actions during the spring and summer of 2013, a letter

       Luke sent K.R. in July 2012, another letter Luke tried to relay to the mother of

       T.R. and K.R., and acts of vandalism in 2013, and states that “[t]he mere fact

       that some evidence appears in both trials does not meet the ‘same evidence’

       test.” Appellee’s Brief at 14. In his reply brief, Luke argues that the State is

       incorrect in its assertion that the two trials concerned different no contact

       orders, noting that the original charging documents filed in Cause No. 11 were

       amended to delete reference to Cause No. 507 and substitute Cause No. 111,

       the No Contact Order stemming from the public indecency case, and that

       “[t]hus, Luke was on trial in both Circuit and Superior #2 for violating the

       same no contact order . . . .” Appellant’s Reply Brief at 6.


[15]   The Indiana Constitution provides that “[n]o person shall be put in jeopardy

       twice for the same offense.” IND. CONST. art. 1, § 14. “Indiana’s Double

       Jeopardy Clause . . . prevent[s] the State from being able to proceed against a

       person twice for the same criminal transgression.” Hopkins v. State, 759 N.E.2d

       633, 639 (Ind. 2001) (quoting Richardson v. State, 717 N.E.2d 32, 49 (Ind.


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 9 of 40
       1999)). The Indiana Supreme Court has held that “two or more offenses are the

       ‘same offense’ in violation of Article I, Section 14 of the Indiana Constitution,

       if, with respect to either the statutory elements of the challenged crimes or the

       actual evidence used to convict, the essential elements of one challenged offense

       also establish the essential elements of another challenged offense.” Richardson,

       717 N.E.2d at 49. “On appeal, the defendant bears the burden to show that his

       convictions violated his constitutional right to be free from double jeopardy.”

       Boyd v. State, 766 N.E.2d 396, 400 (Ind. Ct. App. 2002) (citing Lutes v. State, 272

       Ind. 699, 401 N.E.2d 671, 672-673 (1980)).


[16]   In order to find a double jeopardy violation under the actual evidence test, a

       defendant must demonstrate and a reviewing court must conclude that there is

       a reasonable possibility that the evidentiary facts used by the factfinder to

       establish the essential elements of an offense for which the defendant was

       convicted or acquitted may also have been used to establish all the essential

       elements of a second challenged offense. Hines v. State, 30 N.E.3d 1216, 1222

       (Ind. 2015); Vestal v. State, 773 N.E.2d 805, 806 (Ind. 2002), reh’g denied. “[A]

       ‘reasonable possibility’ that the jury used the same facts to reach two

       convictions requires substantially more than a logical possibility.” Garrett v.

       State, 992 N.E.2d 710, 719 (Ind. 2013) (quoting Lee v. State, 892 N.E.2d 1231,

       1236 (Ind. 2008)). The existence of a reasonable possibility turns on a practical

       assessment of whether the fact finder may have latched on to exactly the same

       facts for both convictions. Id. at 720. “Application of this test requires the

       court to ‘identify the essential elements of each of the challenged crimes and to

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 10 of 40
       evaluate the evidence from the jury’s perspective . . . .’” Hines, 30 N.E.3d at

       1222 (quoting Lee, 892 N.E.2d at 1234 (quoting Spivey v. State, 761 N.E.2d 831,

       832 (Ind. 2002))). The Indiana Supreme Court has determined the possibility to

       be remote and speculative and therefore not reasonable when finding no

       sufficiently substantial likelihood that the fact-finder used the same evidentiary

       facts to establish the essential elements of two offenses. Hopkins, 759 N.E.2d at

       640 (citing Long v. State, 743 N.E.2d 253, 261 (Ind. 2001), reh’g denied; Redman

       v. State, 743 N.E.2d 263, 268 (Ind. 2001)); see also Griffin v. State, 717 N.E.2d 73,

       89 (Ind. 1999), cert. denied, 530 U.S. 1247, 120 S. Ct. 2697 (2000). “In

       determining the facts used by the fact-finder, ‘it is appropriate to consider the

       charging information, jury instructions, [ ] arguments of counsel’ and other

       factors that may have guided the jury’s determination.” Hines, 30 N.E.3d at

       1222 (quoting Lee, 892 N.E.2d at 1234 (citing Spivey, 761 N.E.2d at 832, and

       Richardson, 717 N.E.2d at 54 n.48)).


[17]   In Cause No. 11, the State alleged that “between January 3, 2014 and January

       7, 2014 [Luke] did knowingly or intentionally violate a no contact order issued

       as a condition of probation . . . under [Cause No. 111]” to protect R.B., T.R.,

       and C.B., and that such conduct was a class D felony because he had a prior

       unrelated conviction of attempted invasion of privacy under Cause No. 564.

       Superior Appendix at 425-426. At trial, in recognition of the fact that the No

       Contact Order specified that contact “includes, but is not limited to, acts of




       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 11 of 40
       harassment, stalking, intimidation, threats, and physical force of any kind,”6

       State’s Superior Court Exhibits 11-13, the court instructed the jury on the term

       “harassment” in Final Jury Instruction No. 9 as follows:


                The term “harassment” is defined by law as meaning conduct
                directed toward a victim that includes but is not limited to
                repeated or continuing impermissible contact that would cause a
                reasonable person to suffer emotional distress and that actually
                causes the victim to suffer emotional distress. Harassment does
                not include statutorily or constitutionally protected activity, such
                as lawful picketing pursuant to labor disputes or lawful employer-
                related activities pursuant to labor disputes.


       Superior Appendix at 489. This language is rooted in the definition of

       “harassment” found at Ind. Code § 35-45-10-2. Chapter 10 of Title 35, Article

       45 of the Indiana Code is titled “stalking” and contains six sections relevant to

       prosecuting crimes of stalking.


[18]   The State’s case-in-chief at trial in Cause No. 11 focused on proving that Luke

       violated the No Contact Order (and therefore committed three counts of

       invasion of privacy) by harassing T.R., C.B., and R.B. between January 3 and

       January 7, 2014. C.B. testified that Luke had contact with her by being

       “outside when we would come to work and leave from work and then

       throughout the day he would be out there while we were in the store also.”

       Superior Transcript at 182. She testified that Luke would stare at her, which



       6
         At trial, the court read a stipulation to the jury highlighting that the No Contact Order contained such
       language.

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                       Page 12 of 40
       made her feel “very uncomfortable” and “scared” her. Id. at 185. C.B. stated

       that, on those days in January 2014, Luke “stood out there and stared at [her]

       almost the entire time” she would be in the Pharmacy’s parking lot. Id. at 189-

       190. During her testimony, a photograph she took of Luke outside his home

       was admitted into evidence. T.R. similarly testified that between January 3 and

       January 7, 2014, Luke “would stand in the driveway on the phone” which

       made her feel “[i]ntimidated and scary [sic].” Id. at 212. Officer Prarat testified

       that on January 8, 2014, after visiting the Pharmacy, he observed Luke

       “walking up and down his driveway” and that he walked over and spoke with

       him about the complaints from the women. Id. at 221. Officer Prarat testified

       that Luke responded by saying police had visited earlier in the week telling him

       not to be outside, that his attorney similarly told him not to be outside, and that

       “he was going to tell me the same thing he told the police earlier in the week, he

       was going to be outside and come summer he was going to be out even more

       and the girls at the pharmacy just needed to get used to it.” Id. at 221-222.


[19]   During the testimony of Officer Joshua Cady, the State presented video

       surveillance evidence depicting Luke outside the house and looking toward the

       Pharmacy. The State next called R.B. who testified that Luke “stood outside

       his house and stared us down pretty much the whole time we were at work,”

       which made her feel “[v]ery concerned for [her] safety . . . . He looked like he

       was angry with us and just staring at us the whole time. We were worried that

       he would hurt us or one of our co-workers . . . .” Id. at 302. The court

       admitted certain other evidence under Ind. Evidence Rule 404 to show Luke’s


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 13 of 40
       intent to harass the female employees. Police Chief Brandt testified regarding

       the multiple incidents of vandalism, including to the Pharmacy, the police

       station, and the vehicle of T.R.’s boyfriend, which occurred in June of 2013.

       Deputy Prosecutor Jeff Sharp testified that on June 23, 2014, Luke handed him

       a letter Luke had written which stated in part: “I figured broken windows and

       flat tires would suffice as a humane wake up call.” Id. at 390.


[20]   This same evidence of harassment was used by the State in Cause No. 19 as a

       part of its broader case that Luke stalked T.R., K.R., R.B., and C.B. between

       January 24, 2012, and February 19, 2014. C.B. indicated at the stalking trial

       that Luke “return[ed] to Dillsboro” on January 3, 2014, that she saw him on

       that date, that he was “outside at various times throughout the day” which was

       “[j]ust like before,” and that he “[p]ick[ed] up right where [he] left off.” Circuit

       Transcript at 258-259. C.B. testified that Luke was watching the women “come

       and go again” and would “stare” at her. Id. at 259. When asked how Luke’s

       course of conduct “for over two years,” including the time period in January

       2014, made her feel, C.B. responded: “It was very stressful. It was very

       intimidating, very nerve-racking [sic]. We - - I was afraid.” Id. at 262-263.

       Also, the same photograph admitted into evidence at the trial in Cause No. 11

       was again admitted into evidence. Chief Brandt testified and again offered

       testimony regarding the vandalism occurring in June 2013. Officer Cady

       testified regarding the surveillance video he reviewed, and the video was

       admitted into evidence. Officer Prarat testified about his encounter with Luke

       on January 8, 2014, in which Luke told him that “as far as he was concerned,


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 14 of 40
       he could be outside and, come summer, he was going to be outside even more

       and the girls at the pharmacy just needed to get used to it.” Circuit Transcript

       at 522. Officer Byron Wilber testified that he visited Luke on January 3, 2014,

       and advised him not to be on his porch. R.B. testified that Luke “returned” to

       the house on January 2, 2014, and “during the period of January 3 rd to January

       9th” he “was out on the porch again. . . . [Luke was] standing in the driveway

       by the parking lot, looking at the pharmacy, right by [her] car.” Id. at 642. She

       testified that it appeared Luke did not have a purpose for being outside in the

       freezing weather and that his presence made her “[v]ery scared that marbles

       were going to start again, that he was going to hurt one of us.” Id. at 644. T.R.

       testified that between January 3 and January 8, 2014, Luke was outside

       throughout the day despite the freezing temperature and would stare at her

       which made her feel “[s]cared, intimidated” because she “didn’t even know

       why he was outside when it’s so cold.” Id. at 670. Also, Officer Olson testified

       and read the portion of the letter Luke wrote in which he stated that he “figured

       broken windows and flat tires would suffice as a humane wake-up call.” Id. at

       699.


[21]   Also, the prosecutor in Cause No. 11 summed up the State’s case at closing

       argument by stating that during the relevant time period Luke “continually

       harassed, intimidated and would not leave [T.R., C.B., and R.B.] alone,” that a

       video shown at the trial demonstrated Luke “multiple times harassing and

       intimidating these girls,” and that Officer Prarat told Luke that he “cannot

       harass” the girls. Superior Transcript at 417. The prosecutor argued that Luke


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 15 of 40
       was “responsible for the terror that’s been caused in these three (3) girls” and

       proceeded to recite the language of the No Contact Order, which again stated

       that contact includes “acts of harassment, stalking, intimidation . . . .” Id. at

       418. He stated that “[a]ll three (3) of these girls testified that they were

       employed by Deville’s Pharmacy and all the harassment, the intimidation,

       occurred directly across the street at the residence where he was staying.” Id. at

       419. The prosecutor specifically noted that, per the No Contact Order, contact

       includes harassment and informed the jury that they would be instructed on the

       definition of harassment, and he proceeded to argue that the evidence presented

       of Luke “staring” at the girls while it was freezing cold outside met the

       definition. Id. at 421. He also argued that Luke made sure he was “in a place

       where he can continually harass them” and that Luke “had the intention to

       harass and intimidate them.” Id. at 422. He invited the jury to view Luke’s

       actions in context, including the previous public indecency trial, acts of

       vandalism in the summer of 2013, and his earlier violation of the no contact

       order under Cause No. 564.


[22]   During closing arguments in Cause No. 19, the prosecutor discussed the time

       period between January 3 and January 7, 2014, as follows:


               He’s back again on January 2nd, 2014. Now, keep in mind, ladies
               and gentlemen, the ladies testified it’s extremely cold this week.
               [T.R.] testified it’s below zero and he’s constantly outside of his
               residence, staring at the pharmacy, staring at them as they come
               and go. Look how close these individuals are. [R.B.] testified
               that’s the front of her vehicle. He is from you to me, nothing in
               between them, just glaring at them as they come in and out of the

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 16 of 40
               pharmacy. [C.B.] takes this photo. Look how close he is there,
               as well. He’s been told to have no contact. Once again, how
               hard a concept is it? Go inside. These ladies are fearful of you
               and they are a victim of your prior crime. I understand you live
               there, but they are a victim of your crime. They have rights, too.
               You heard Major Jack Prarat talk about his talk with Billy. He
               said Billy told him, ‘the police told me I couldn’t be outside, my
               lawyer told me I couldn’t be outside, but I’m going to be outside
               and the girls at the pharmacy are just going to have to get used to
               it’. It shows his state of mind, ladies and gentlemen. Byron
               Wilber testified. He told Billy on two occasions that he couldn’t
               have contact with them, one of which he told him he couldn’t be
               outside, to clarify it for him.


       Circuit Transcript at 727-728.


[23]   This Court has addressed a similar set of facts in Burton v. State, 665 N.E.2d 924

       (Ind. Ct. App. 1996). Defendant Burton had previously been charged with

       battery and criminal recklessness as a result of beating a female victim with

       whom he had a previous romantic relationship. 665 N.E.2d at 925. Following

       the attack, the victim obtained a permanent protective order against him. Id. A

       few months later, Burton made several telephone calls and left messages for the

       victim, and on January 31, 1995, after approximately seven phone calls within a

       span of two and one-half hours and learning that Burton had been seen on the

       victim’s driveway, the victim called the police. Id. Burton was charged with,

       and found guilty of, stalking, invasion of privacy, and harassment. Id. He was

       ordered to serve consecutive sentences for each of the offenses. Id.


[24]   On appeal, Burton raised the issue that consecutive sentences for stalking and

       invasion of privacy violated double jeopardy principles. Id. at 926. After noting
       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 17 of 40
that each offense contains an element that the other does not and that they were

therefore “separate offenses under the ‘same elements’ test,” we discussed the

question of whether “the factual bases alleged by the State in the charging

informations, and upon which the charges were predicated” constitute a double

jeopardy violation. Id. at 927-928. We observed that stalking was charged as

follows:

        On or about January 10, 1995, through and including on or
        about February 1, 1995, in Marion County, State of Indiana, the
        following named defendant, Donald Burton, knowingly or
        intentionally engaged in a course of conduct involving repeated
        or continuing harassment of [the victim], another person; and
        further that said conduct would cause a reasonable person to feel
        terrorized, frightened, intimidated, or threatened, and that said
        conduct actually caused said other person to feel terrorized,
        frightened, intimidated, or threatened; and further that said
        conduct included at least two of the following actions:


        1. On or about January 10, 1995, said defendant did called [sic]
        [the victim] at work.


        2. On or about January 23, 1995, said defendant did called [sic]
        [the victim] numerous times.


        3. On or about January 28, 1995, said defendant did call [the
        victim] at her home 3 times.


        4. On or about January 29, 1995, said defendant did call [the
        victim] to inquire about a van parked near her home.


        5. On or about January 31, 1995, said defendant did call and
        harass [the victim] numerous times . . . . ;
Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 18 of 40
               and further that said other person is a victim and that a Protective
               Order has been issued by a Court under Cause No.
               49F029411PO3406 to protect said victim from the defendant;
               and further that the defendant has been given notice of said
               Order.


       Id. at 928. We then observed that invasion of privacy was charged as follows:


               On or about January 31, 1995, in Marion County, State of
               Indiana, . . . the following named defendant, Donald Burton, did
               knowingly or intentionally violate[:]


               A protective order issued under IC 34-4-5.1-5(a)(1)(A), (B), or (C)


                        ....


               That ordered said defendant to refrain from abusing, harassing or
               disturbing the peace of [the victim] by appearing at her home and
               calling her numerous times.


       Id.


[25]   We held that:

               In other words, the invasion of privacy information required
               proof that on January 31, 1995, Burton violated a protective
               order by appearing at [the victim’s] home and calling her
               numerous times. The stalking information required proof that
               Burton knew a protective order had been issued and that he
               harassed [the victim] on at least two of the five listed occasions,
               one of which included Burton’s calling and harassing [the victim]
               on January 31, 1995. While Burton’s stalking conviction could
               have been based on any two of the five listed occasions, it was
               possible for the conviction to be based on Burton’s actions on

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 19 of 40
               January 31, 1995. These same actions were the sole basis of the
               invasion of privacy conviction. As a result, the manner in which
               the offenses were charged relieved the State of the requirement of
               proving additional facts to gain the invasion of privacy
               conviction beyond those required to prove the stalking
               conviction. Therefore, double jeopardy principles bar conviction
               for both offenses.


       Id. We remanded to the trial court with instructions to vacate the conviction

       and sentence on the invasion of privacy charge. Id.


[26]   Just as in Burton, the sole bases of Luke’s invasion of privacy convictions were

       also presented to prove that Luke was guilty of stalking. To the extent the State

       suggests that all of Luke’s convictions should stand because the invasion of

       privacy convictions were based on Luke violating the No Contact Order,7 while

       his conviction for stalking punished him for engaging in “a knowing or an

       intentional course of conduct involving repeated or continuing harassment,” the

       evidence presented by the State in Cause No. 11 was that Luke had “contact”

       with the female victims by harassing them. The prosecutor’s closing arguments

       in both cases had the same theme, that Luke was constantly outside in freezing

       weather staring at the female victims. Indeed, the court instructed the jury in

       Cause No. 11 on the term “harassment” using the definition provided in the




       7
         As Luke notes in his argument, the State is mistaken when it argues that the charging information for
       stalking under Cause No. 19 alleged that Luke violated a different no contact order than the No Contact
       Order referenced in the invasion of privacy charging information. The record reveals that the State amended
       the charging information in Cause No. 19 to reflect that stalking be prosecuted as a class C felony because
       Luke violated the no contact order issued under Cause No. 111, i.e., the No Contact Order.

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                   Page 20 of 40
       stalking statute. Although the State presented substantially more evidence at

       the stalking trial in Cause No. 19 occurring over a longer time period, included

       in that evidence was all of the evidence presented in Dearborn Superior Court 2

       in Cause No. 11. Consequently, we find that there exists a reasonable

       probability that the jury in Cause No. 19 used the same facts to reach its

       conviction for stalking that were used to convict Luke of the invasion of privacy

       counts charged in Cause No. 11, and we conclude that such convictions violate

       the actual evidence test under double jeopardy principles.


[27]   Having so determined, we must decide what the appropriate remedy is under

       these circumstances. Ordinarily, the proper remedy would be to vacate the

       lesser offenses of invasion of privacy. See Richardson, 717 N.E.2d at 54

       (“Because both convictions therefore cannot stand, we vacate the conviction

       with the less severe penal consequences and leave standing the robbery

       conviction.”). In his brief, Luke directs our attention to Ind. Code § 35-41-4-

       3(a)(1) which provides that:

               A prosecution is barred if there was a former prosecution of the
               defendant based on the same facts and for commission of the
               same offense and if:


                        (1) the former prosecution resulted in an acquittal or a
                        conviction of the defendant (A conviction of an included
                        offense constitutes an acquittal of the greater offense, even
                        if the conviction is subsequently set aside.) . . . .


[28]   As noted, Luke’s convictions for stalking and invasion of privacy constituted

       the “same offense” for double jeopardy purposes, and the facts presented in
       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 21 of 40
       prosecuting the invasion of privacy charges in Cause No. 11 were also

       presented when the State prosecuted Luke for stalking in Cause No. 19. The

       Cause No. 11 trial commenced on July 22, 2014, and Luke was found guilty on

       July 30, 2014. The trial in Cause No. 19 commenced on August 15, 2014, and

       Luke was found guilty on August 21, 2014.


[29]   Based upon Ind. Code § 35-41-4-3(a)(1), the proper remedy is to vacate Luke’s

       conviction for stalking. We therefore remand to the Dearborn Circuit Court

       with instructions to vacate Luke’s stalking conviction and resentence

       accordingly. See also Woods v. State, 234 Ind. 598, 607, 130 N.E.2d 139, 143

       (Ind. 1955) (“When the facts constitute two or more offences, wherein the lesser

       offence is necessarily involved in the greater . . . and when the facts necessary to

       convict on a second prosecution would necessarily have convicted on the first,

       then the first prosecution to a final judgment will be a bar to the second.”).8




       8
         The concurrence opines that Ind. Code § 35-41-4-3(a)(1) is not applicable under these circumstances
       because “[t]hese are different statutory offenses,” that although the stalking prosecution should have been
       barred under Ind. Code § 35-41-4-4 Luke waived the issue by not filing a motion to dismiss below, but that
       “the subsequent conviction for stalking violated principles of double jeopardy and should be vacated.” Infra,
       at 39-40. Ind. Code § 35-41-4-4 provides for a statutory right against successive prosecutions. See Williams v.
       State, 762 N.E.2d 1216, 1219 (Ind. 2002) (noting that certain charges were barred under Ind. Code § 35-41-4-
       4 and accordingly not reaching the defendant’s constitutional double jeopardy claims). Conversely, “Indiana
       Code § 35-41-4-3 (2008) codifies protections against being placed in jeopardy more than once for the same
       offense.” Cleary v. State, 23 N.E.3d 664, 668 (Ind. 2015); see also State v. Boze, 482 N.E.2d 276, 278 (Ind. Ct.
       App. 1985) (noting that Ind. Code § 35-41-4-3 “is a recognition and codification of the prohibition against
       double jeopardy”), reh’g denied, trans. denied. Thus, Section 3 codifies the Indiana Constitution’s prohibition
       against double jeopardy. As noted in Richardson, “two or more offenses are the ‘same offense’ in violation of
       Article I, Section 14 of the Indiana Constitution, if, with respect to either the statutory elements of the
       challenged crimes or the actual evidence used to convict, the essential elements of one challenged offense also
       establish the essential elements of another challenged offense.” 717 N.E.2d at 49 (emphases added). Because
       we conclude that the convictions for stalking and invasion of privacy violate the actual evidence test, they
       also constitute the “same offense” for the purposes of Ind. Code § 35-41-4-3.

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                       Page 22 of 40
                                                              II.


[30]   The next issue is whether the trial court abused its discretion in admitting

       evidence of other bad acts at the trial in Cause No. 11. The admission and

       exclusion of evidence falls within the sound discretion of the trial court, and we

       review the admission of evidence only for abuse of discretion. Wilson v. State,

       765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs “where the

       decision is clearly against the logic and effect of the facts and circumstances.”

       Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001). “Errors in the admission or

       exclusion of evidence are to be disregarded as harmless error unless they affect

       the substantial rights of a party.” Fleener v. State, 656 N.E.2d 1140, 1141 (Ind.

       1995) (citations omitted).


[31]   Luke contends that the Dearborn Superior Court in his invasion of privacy trial

       abused its discretion under Ind. Evidence Rule 404(b) in admitting evidence

       that he vandalized the Pharmacy the prior summer, that he wrote a letter to one

       victim’s mother in July 2013, and that he wrote to the prosecutor in June 2014

       in which he stated: “Yes, I figured broken windows and flat tires would suffice




       We further observe that, were Ind. Code § 35-41-4-3 not applicable, the correct remedy would be to vacate
       the lesser invasion of privacy convictions and keep the stalking conviction intact. See Richardson, 717 N.E.2d
       at 54-55 (noting that “[w]hen two convictions are found to contravene double jeopardy principles, a
       reviewing court may remedy the violation by reducing either conviction to a less serious form of the same
       offense if doing so will eliminate the violation,” that “[i]f it will not, one of the convictions must be vacated,”
       and that the reviewing court “will make this determination itself, being mindful of the penal consequences
       that the trial court found appropriate,” and vacating “the conviction with the less severe penal consequences .
       . .”).



       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                          Page 23 of 40
       as a humane wake up call.” Appellant’s Brief at 35. He argues that the State

       could not admit this evidence to show intent unless he advanced a contrary

       claim, and here he “merely maintained his innocence . . . .” Id. at 37.

       Regarding motive, Luke argues that the fact that he engaged in other behavior

       directed at the Pharmacy employees does not relate to whether he had contact

       with them between January 3 and January 7, 2014. He also argues that, even if

       relevant, this evidence should have been excluded under Ind. Evidence Rule

       403 because its prejudicial nature outweighed its probative value and that the

       evidence was not harmless.


[32]   The State contends that Luke’s intent when he was on his porch and driveway

       was the central issue at the invasion of privacy trial and that the evidence

       presented demonstrated that his presence was much more menacing than the

       version his counsel presented at trial. It further argues that the court was

       meticulous in keeping out certain evidence which it found to be unduly

       prejudicial.


[33]   Ind. Evidence Rule 404(b) provides:


               (b) Crimes, Wrongs, or Other Acts.


                        (1) Prohibited Uses. Evidence of a crime, wrong, or other
                        act is not admissible to prove a person’s character in order
                        to show that on a particular occasion the person acted in
                        accordance with the character.


                        (2) Permitted Uses; Notice in a Criminal Case. This evidence
                        may be admissible for another purpose, such as proving

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016     Page 24 of 40
                        motive, opportunity, intent, preparation, plan, knowledge,
                        identity, absence of mistake, or lack of accident. On
                        request by a defendant in a criminal case, the prosecutor
                        must:


                                 (A) provide reasonable notice of the general nature
                                 of any such evidence that the prosecutor intends to
                                 offer at trial; and


                                 (B) do so before trial--or during trial if the court, for
                                 good cause, excuses lack of pretrial notice.


[34]   The standard for assessing the admissibility of Rule 404(b) evidence is: (1) the

       court must determine that the evidence of other crimes, wrongs, or acts is

       relevant to a matter at issue other than the defendant’s propensity to commit the

       charged act; and (2) the court must balance the probative value of the evidence

       against its prejudicial effect pursuant to Rule 403. Boone v. State, 728 N.E.2d

       135, 137-138 (Ind. 2000), reh’g denied; Hicks v. State, 690 N.E.2d 215, 221 (Ind.

       1997). The evidence is inadmissible when the State offers it only to produce the

       “forbidden inference” that the defendant has engaged in other, uncharged

       misconduct and the charged conduct was in conformity with the uncharged

       misconduct. Crain v. State, 736 N.E.2d 1223, 1235 (Ind. 2000). The trial court

       has wide latitude, however, in weighing the probative value of the evidence

       against the possible prejudice of its admission. Id. If evidence has some

       purpose besides behavior in conformity with a character trait and the balancing

       test is favorable, the trial court can elect to admit the evidence. Boone, 728

       N.E.2d at 138. For instance, evidence which is necessary for the jury to


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016       Page 25 of 40
       understand the relationships between the victim, various witnesses, and the

       defendant may be admissible. See Wilson, 765 N.E.2d at 1270-1271.


[35]   At trial, the State presented certain evidence, over objection by Luke, under

       Ind. Evidence Rule 404(b). Police Chief Brandt testified regarding multiple acts

       of vandalism occurring in the summer of 2013, including a marble breaking the

       windshield of the Pharmacy delivery van, marbles breaking windows of the

       Pharmacy building, and a tire being flattened and the words “punk bitch” being

       etched into the truck of T.R.’s boyfriend. Chief Brandt also testified that Luke

       presented him with a letter addressed to the mother of T.R. with instructions

       that Chief Brandt deliver the letter in June or July 2013.9 Also, Deputy

       Prosecutor Sharp testified about receiving a letter from Luke in June 2014

       which stated in part: “I figured broken windows and flat tires would suffice as a

       humane wake up call.” Superior Transcript at 390. This evidence illuminated

       the nature of the relationship between Luke and the three female victims and

       was admissible to demonstrate Luke’s intent to harass them when he was

       outside in January 2014, despite freezing temperatures, and stared at them from

       his porch and driveway, which was the central issue at trial. See Ross v. State,

       676 N.E.2d 339, 346 (Ind. 1996) (holding that prior misconduct was

       “admissible because it demonstrated the defendant’s motive and intent to

       commit the murder and illuminated the relationship between the defendant and

       victim”); Elliott v. State, 630 N.E.2d 202, 204 (Ind. 1994) (prior threats of



       9
           This is the same act for which Luke was charged with attempted invasion of privacy in Cause No. 564.


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                     Page 26 of 40
       violence to ex-wife and victim admissible to show the relationship between the

       parties and defendant’s motive), reh’g denied; Price v. State, 619 N.E.2d 582, 584

       (Ind. 1993) (prior bad acts against the victim are admissible “to show the

       relationship between the parties and appellant’s motive”), reh’g denied; Iqbal v.

       State, 805 N.E.2d 401, 408-409 (Ind. Ct. App. 2004) (holding that evidence

       relating to a prior incident in which the defendant put a gun to the victim’s head

       and threatened to kill her was indicative of the defendant’s relationship with the

       victim and highly relevant for his motive to shoot the victim, that the

       defendant’s “assertion of an accident is indicative of the nature of the

       relationship between the parties, characterized by jealousy and denial, and

       ultimately culminating into hostility and murder,” that the evidence was

       “relevant to show the absence of the gun accidentally being fired,” and that the

       trial court did not abuse its discretion by admitting the defendant’s bad acts

       under Rule 404(b)).


[36]   In addition, the 404(b) testimony was not significantly prejudicial. The trial

       court carefully parsed such evidence to ensure that only the relevant evidence

       was presented. Indeed, regarding the letter presented to Deputy Prosecutor

       Sharp, the court allowed only the single statement “I figured broken windows

       and flat tires would suffice as a humane wake up call,” to be admitted.

       Superior Transcript at 390. See Hicks, 690 N.E.2d at 223 (noting that “at some

       point testimony about every incident of violence between the two becomes

       more prejudicial than probative,” that evidence of two of the incidents

       illustrated the hostile relationship that could have been a motive for murder,


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 27 of 40
       that evidence of a third incident was graphic and of fairly low probative value in

       view of its remoteness in time and thus inadmissible, and that considered in

       light of the other evidence about the relationship, the improperly-admitted

       evidence regarding the third incident was not grounds for reversal). The trial

       court did not abuse its discretion in admitting the challenged evidence.


                                                          III.


[37]   The next issue is whether the evidence is sufficient to sustain Luke’s convictions

       for invasion of privacy. When reviewing claims of insufficiency of the

       evidence, we do not reweigh the evidence or judge the credibility of witnesses.

       Gray v. State, 903 N.E.2d 940, 943 (Ind. 2009). Rather, we look to the evidence

       and the reasonable inferences therefrom that support the verdict. Id. We will

       affirm the conviction if there exists evidence of probative value and reasonable

       inferences drawn from that evidence upon which a reasonable trier of fact could

       find the defendant guilty beyond a reasonable doubt. Id.


[38]   The offense of invasion of privacy is governed by Ind. Code § 35-46-1-15.1,

       which, at the time of the offenses, provided in relevant part that “[a] person

       who knowingly or intentionally violates: . . . (6) a no contact order issued as a

       condition of probation; . . . commits invasion of privacy, a Class A

       misdemeanor. However, the offense is a Class D felony if the person has a

       prior unrelated conviction for an offense under this section.” (Subsequently

       amended by Pub. L. No. 158-2013, § 557 (eff. July 1, 2014)).




       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 28 of 40
[39]   Luke argues that his actions, in which “[i]t is undisputed that [he] did nothing

       more than stand outside his home across the street from the pharmacy and look

       at the women from time to time,” do not constitute “contact” for the purposes

       of his No Contact Order, and that accordingly he did not commit invasion of

       privacy. Appellant’s Brief at 24. He asserts that Indiana caselaw has made

       clear that “contact” requires more than mere presence. Id. at 25 (citing Hunter

       v. State, 883 N.E.2d 1161 (Ind. 2008)). He argues that the State alleged at trial

       that Luke both intimidated and harassed the women at the Pharmacy to prove

       the crimes, but “[h]e was on trial for invasion of privacy, not harassment or

       intimidation.” Id. at 27. He also argues that allowing allegations of

       intimidation and harassment at his trial for three counts of invasion of privacy

       allowed the State and its witnesses to define what constituted “contact” but that

       simply because certain witnesses thought that his conduct constituted contact

       does not make it so. He maintains that he was allowed to be on his porch

       under the terms of the in-home detention order, that the no-contact order was

       vague, and that accordingly the State did not prove that he knowingly or

       intentionally violated the No Contact Order.


[40]   The State argues that Luke’s reliance on Hunter is misplaced because his

       conduct is distinguishable and that his conduct was not “mere presence” and

       instead was intentional and menacing and communicated to the victims “that

       neither they nor the court system could control what he chose to do.”

       Appellee’s Brief at 20. The State maintains that this criminal intent was

       supported by other evidence, including the letter stating that “broken windows


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 29 of 40
       and flat tires would suffice as a ‘wake up call.’” Id. The State further argues

       that Luke’s assertion that he was unaware that being on his porch would be a

       violation is meritless and is “akin to the insolent claim of a child in the backseat

       of a car snidely saying that he is not ‘touching’ his trembling sibling despite the

       fact that the child is defiantly holding a finger an inch away from their sibling.”

       Id. at 21.


[41]   We discussed in Part I the evidence presented to prove that Luke committed

       invasion of privacy. Specifically, the No Contact Order stated that contact

       “includes, but is not limited to, acts of harassment, stalking, intimidation,

       threats, and physical force of any kind.” State’s Superior Court Exhibits 11-13.

       The State presented substantial evidence that Luke engaged in repeated

       behavior designed to harass and intimidate T.R., C.B., and R.B., by his

       presence outside his home adjacent to the Pharmacy parking lot, in which he

       frequently stared at the women when they were outside. The female victims

       testified that Luke’s conduct made them fearful.


[42]   To the extent Luke suggests that Hunter requires reversal, we disagree. In that

       case, the State sought to revoke defendant Theron Hunter’s probation and,

       following a hearing, the court “found that he had violated the conditions of his

       probation, finding that he had been ‘living in a residence located approximately

       15 feet from a house trailer where three (3) minor children reside with their

       parents and that he has been in the house trailer at least once a week while the

       children were present.’” 883 N.E.2d at 1162. The condition of probation

       Hunter was found to have violated required that he “must never be alone with

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 30 of 40
       or have contact with any person under the age of 18. Contact includes face-to-

       face, telephonic, written, electronic, or any indirect contact via third parties.

       You must report any incidental contact with persons under age 18 to your

       probation officer within 24 hours of the contact.” Id. The evidence presented

       at the hearing was essentially that Hunter moved into an RV parked on

       property owned by his father, which was adjacent to his father’s residence and a

       mobile home occupied by his half-sister, her husband, and three children. Id.

       During that time, Hunter worked construction for his father in the early

       mornings and began to work in the afternoons doing construction in his sister’s

       trailer, remodeling her bathroom. Id. Hunter intended to leave the home prior

       to when his sister’s children arrived home from school, but there were times

       when the children arrived before he had left, and Hunter explained that on such

       occasions


               “[a]s soon as they came in, as fast as I could, I would pack up my
               tools and get out the door until the next day.” [Transcript] at 24.
               He emphasized that “I didn’t sit down with them. I didn't have
               anything to do with them as far as wrestlin’ around, playing with
               them, nothing at all.” Id. at 23-24. The defendant knew he
               “wasn’t supposed to have contact with them as far as like he, [the
               probation officer] said as far as talking to them, face to face . . .
               interaction type of stuff. And I did not have interaction type stuff
               with them.”


       Id. at 1162-1163.


[43]   The Indiana Supreme Court observed that “the word ‘contact’ is not commonly

       understood to occur by mere presence alone.” Id. at 1164. The Court found

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 31 of 40
       the condition of probation to be ambiguous, noting that “[i]f the trial court

       intended a condition of probation to prohibit the defendant from the behavior

       shown by the evidence in this case, effective deterrence and fair advance notice

       necessitate that the choice of language must clearly describe the prohibited

       conduct.” Id. It held that, accordingly, the evidence was insufficient to

       establish that his conduct constituted a violation of the asserted condition of

       probation. Id.


[44]   By contrast, the evidence presented here demonstrated that Luke’s actions far

       exceeded the “mere presence” the Court discussed in Hunter. Despite warnings

       from attorneys and police to go inside if one of the victims was in the parking

       lot, Luke did not do so and instead stared directly at the women. When he was

       informed by Officer Prarat that his actions were causing fear in the women,

       Luke responded that “he was going to be outside and come summer he was

       going to be out even more and the girls at the pharmacy just needed to get used

       to it.” Superior Transcript at 221-222. The No Contact Order specified that

       contact for the purposes of the order “includes, but is not limited to, acts of

       harassment, stalking, intimidation, threats, and physical force of any kind.”

       State’s Superior Court Exhibits 11-13. Further, we note that “[i]ntent can be

       inferred from a defendant’s conduct and the natural and usual sequence to

       which such conduct logically and reasonably points. The fact finder is entitled

       to infer intent from the surrounding circumstances.” Lee v. State, 973 N.E.2d

       1207, 1210 (Ind. Ct. App. 2012) (citations omitted), trans. denied.




       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 32 of 40
[45]   Based upon the record, we conclude that evidence of probative value was

       presented from which the jury could find beyond a reasonable doubt that Luke

       committed the offenses of invasion of privacy as class D felonies. 10


                                                            IV.


[46]   The next issue is whether the court abused its discretion in instructing the jury.

       Generally, “[t]he purpose of an instruction is to inform the jury of the law

       applicable to the facts without misleading the jury and to enable it to

       comprehend the case clearly and arrive at a just, fair, and correct verdict.”

       Overstreet v. State, 783 N.E.2d 1140, 1163 (Ind. 2003), cert. denied, 540 U.S. 1150,

       124 S. Ct. 1145 (2004). Instruction of the jury is generally within the discretion

       of the trial court and is reviewed only for an abuse of that discretion. Id. at

       1163-1164. To constitute an abuse of discretion, the instruction given must be

       erroneous, and the instructions taken as a whole must misstate the law or




       10
          Luke argues in his brief that he was denied due process in the enforcement of the No Contact Order,
       asserting that a reasonable person in his position would not believe that standing on his porch or in his
       driveway would violate the No Contact Order. In support of his argument, he cites to VanHorn v. State, 889
       N.E.2d 908 (Ind. Ct. App. 2008), trans. denied, in which this court held that the evidence was insufficient to
       prove that VanHorn committed stalking where the evidence presented was that VanHorn was observed
       sitting in his car parked on a city street near the home of Robert Franks on multiple occasions. 889 N.E.2d at
       909, 912-914. The court noted that VanHorn “had no notice of the impermissibility of his conduct,” that
       “[t]he issuance of a protective order pursuant to Indiana Code Section 34-26-5 would address our concerns
       by providing notice to the individual, an opportunity to be heard, and, where the issuance of a protective
       order is justified, a clear statement that his or her conduct is impermissible,” and that “[n]o protective order
       was sought in this case.” Id. at 913.
       As discussed above, the State proved that Luke committed invasion of privacy when he violated the No
       Contact Order by harassing C.B., R.B., and T.R., and that the State proved harassment by demonstrating
       that his conduct far exceeded his “mere presence” of being outside. Luke’s argument is without merit.

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                       Page 33 of 40
       otherwise mislead the jury. Benefiel v. State, 716 N.E.2d 906, 914 (Ind. 1999),

       reh’g denied, cert. denied, 531 U.S. 830, 121 S. Ct. 83 (2000).


[47]   Before a defendant is entitled to a reversal, he must affirmatively show that the

       erroneous instruction prejudiced his substantial rights. Lee v. State, 964 N.E.2d

       859, 862 (Ind. Ct. App. 2012) (citing Gantt v. State, 825 N.E.2d 874, 877 (Ind.

       Ct. App. 2005)), trans. denied. An error is to be disregarded as harmless unless it

       affects the substantial rights of a party. Id. (citing Oatts v. State, 899 N.E.2d 714,

       727 (Ind. Ct. App. 2009); Ind. Trial Rule 61).


[48]   Luke argues that he was charged with invasion of privacy which requires proof

       that he impermissibly contacted the Pharmacy employees, that the women’s

       subjective fear is immaterial to the charged acts, that harassment is a different

       crime which does involve fear, and that by instructing the jury on harassment

       the court incorrectly stated the law as it pertains to the crime of invasion of

       privacy. He also argues that this error was not harmless because it led the jury

       to focus on whether the women were afraid and encouraged the jury to convict

       if it found that the women were afraid.


[49]   The State argues that by the terms of the No Contact Order harassing the

       victims constituted a violation, therefore proving Luke’s guilt of the crime of

       invasion of privacy, and thus instructing the jury on the definition of

       harassment was appropriate. The State asserts that merely because the

       definition is founded upon the stalking statute does not negate its application to

       the invasion of privacy charges. The State also argues that even if the


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 34 of 40
       instruction was given in error, such error is harmless because the evidence

       presented demonstrated that Luke repeatedly stared and glared at the female

       victims from his yard, driveway, and porch while they walked to and from the

       pharmacy, that even without the instruction the jurors would have understood

       the common meaning of the term harassment, and that the jury would have

       decided based thereon that his actions violated the No Contact Order.


[50]   As discussed in Part I, the court in Final Jury Instruction No. 9 instructed the

       jury on the definition of harassment consistent with the definition of

       “harassment” found at Ind. Code § 35-45-10-2. The court instructed the jury in

       this manner because the No Contact Order specifically instructed Luke that

       contact “includes, but is not limited to, acts of harassment, stalking, intimidation,

       threats, and physical force of any kind.” State’s Superior Court Exhibits 11-13

       (emphasis added). We concluded in Part III that, based upon the language of

       the No Contact Order, it was proper for the State to prove invasion of privacy

       by showing that Luke harassed the female victims. Accordingly, we conclude

       that the court did not abuse its discretion in instructing the jury on the

       definition of harassment.


                                                           V.


[51]   The next issue is whether the evidence is sufficient to revoke Luke’s probation.

       Probation is an alternative to commitment in the DOC, and is at the sole

       discretion of the trial court. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999), reh’g

       denied. A defendant is not entitled to serve a sentence on probation. Id.


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 35 of 40
       Rather, probation is a “matter of grace” and a “conditional liberty that is a

       favor, not a right.” Id. Probation revocation is governed by Ind. Code § 35-38-

       2-3, and a revocation hearing is civil in nature, the State needing only to prove

       the alleged violations by a preponderance of the evidence. Id. at 551. We

       consider all the evidence most favorable to supporting the judgment of the trial

       court without reweighing that evidence or judging the credibility of witnesses.

       Id. If there is substantial evidence of probative value to support the trial court’s

       conclusion that a defendant has violated any terms of probation, we will affirm

       its decision to revoke. Id. The violation of a single condition of probation is

       sufficient to revoke probation. Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App.

       1999).


[52]   At the time Luke was placed on probation, Ind. Code § 35-38-2-3(a) provided:

       “The court may revoke a person’s probation if: (1) the person has violated a

       condition of probation during the probationary period . . . .” Ind. Code § 35-38-

       2-3(a) (Supp. 2012) (subsequently amended by Pub. L. No. 74-2015, § 21 (eff.

       July 1, 2015)), and Ind. Code § 35-38-2-3(f) provided that “the state must prove

       the violation by a preponderance of the evidence.”11


[53]   The Dearborn Superior Court 2 held proceedings in both Cause No. 11, the

       invasion of privacy trial, and Cause No. 564, the probation revocation. The

       court in Cause No. 564 revoked Luke’s probation based upon his convictions




       11
            The current versions of Ind. Code § 35-38-2-3(a) and (f) are identical to the 2012 versions.


       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                         Page 36 of 40
       for invasion of privacy under Cause No. 11. The requirement that a

       probationer obey federal, state, and local laws is automatically a condition of

       probation by operation of law. Williams v. State, 695 N.E.2d 1017, 1019 (Ind.

       Ct. App. 1998); Ind. Code § 35-38-2-1(b) (Supp. 2012) (“If the person commits

       an additional crime, the court may revoke the probation.”). In Part III, we

       affirm Luke’s convictions for invasion of privacy. Based upon the record, we

       conclude that the court as the finder of fact could reasonably conclude by a

       preponderance of the evidence that while on probation Luke committed the

       new offense of invasion of privacy. Accordingly, the court did not abuse its

       discretion in revoking his probation.


                                                     Conclusion

[54]   For the foregoing reasons, we remand to the Dearborn Circuit Court with

       instructions to vacate Luke’s conviction for stalking as a class C felony, and we

       affirm Luke’s convictions for invasion of privacy as class D felonies, as well as

       the revocation of his probation.


[55]   Affirmed in part, reversed in part, and remanded.


       Riley, J., concurs.


       Altice, J., concurs in part and concurs in result as to issue I.




       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 37 of 40
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Billy Luke,                                                Court of Appeals Case No.
                                                                  15A01-1409-CR-407
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Altice, Judge, concurring in part and concurring in result as to issue I.


[56]   With respect to the first issue, I agree with my colleagues that Luke’s conviction

       for stalking cannot stand because his dual convictions for stalking and invasion

       of privacy violated the actual evidence test and, thus, constituted a double

       jeopardy violation. I do not agree, however, with the majority’s reliance on

       Ind. Code Ann. § 35-41-4-3(a)(1). This statute is not applicable because the

       subsequent prosecution for stalking was not “for commission of the same
       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016            Page 38 of 40
       offense” (i.e., invasion of privacy) for which Luke had already been convicted.

       I.C. § 35-41-4-3(a).12 These are different statutory offenses and double jeopardy

       issues arose here only because the State failed to parse the evidence and

       carefully establish each with different evidence.


[57]   The circumstances presented in this case would more likely fall under I.C. § 35-

       41-4-4, which provides:


                (a) A prosecution is barred if all of the following exist:


                         (1) There was a former prosecution of the defendant for a
                         different offense or for the same offense based on different
                         facts.


                         (2) The former prosecution resulted in an acquittal or a
                         conviction of the defendant….


                         (3) The instant prosecution is for an offense with which the
                         defendant should have been charged in the former
                         prosecution.


                (b) A prosecution is not barred under this section if the offense on
                which it is based was not consummated when the trial under the
                former prosecution began.




       12
          As noted by the majority, this statute is a codification of the prohibition against double jeopardy. See State
       v. Boze, 482 N.E.2d 276, 278 (Ind. Ct. App. 1985). However, as recognized in Boze, “[the statute] does not
       encompass the entire law concerning double jeopardy”. Id. In my view, the statute addresses only
       subsequent prosecutions for the same statutory offense or for a greater offense when the defendant has been
       convicted of a lesser-included offense. I do not agree with the majority that the statute is a broad codification
       of the actual evidence test.

       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016                        Page 39 of 40
       We have held that this successive prosecution statute acts to bar a subsequent

       prosecution only when the defendant seeks dismissal prior to commencement of

       the second trial. See Hamer v. State, 771 N.E.2d 109, 112 (Ind. Ct. App. 2002)

       (regardless of whether the subsequent prosecution was barred under the statute,

       the defendant waived the issue when he failed to seek dismissal prior to the

       second trial). Luke did not file a motion to dismiss and, therefore, waived any

       statutory claim that the subsequent prosecution was barred.


[58]   Statutes aside, I think it suffices to say that the subsequent conviction for

       stalking violated principles of double jeopardy and should be vacated.




       Court of Appeals of Indiana | Opinion 15A01-1409-CR-407 | February 24, 2016   Page 40 of 40